Citation Nr: 1415321	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for valvular heart disease with mitral and aortic insufficiency, currently rated at 30 percent disabling.

2.  Entitlement to an initial compensable rating for an ascending aortic aneurysm from December 15, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected cardiovascular disabilities.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the disability rating for the Veteran's valvular heart disease with mitral and aortic insufficiency from 10 percent to 30 percent disability, effective from June 15, 2010.  The Veteran perfected a timely appeal that challenged the 30 percent rating assigned for this discrete heart disability.  (See Notice of Disagreement (NOD), dated August 2010; Statement of the Case (SOC), dated September 2010; and Substantive Appeal (VA Form 9), dated September 2010).

In April 2012, the Veteran testified at a Board video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.

The issues of entitlement to an initial compensable rating for an ascending aortic aneurysm, and entitlement to total disability rating based on individual unemployability due to the service-connected cardiovascular disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's valvular heart disease with mitral and aortic insufficiency is not manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for valvular heart disease with mitral and aortic insufficiency are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.104 Diagnostic Code (DC) 7000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in June 2010, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2010 VCAA letter was sent prior to the rating decision in August 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. The Veteran's private medical records from the Nebraska Heart Institute, Great Plains Regional Medical Center, and treatment with C.H.H. M.D. were also associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In December 2011, VA provided the Veteran with a Heart examination and obtained a medical opinion addressing the extent of the Veteran's valvular heart disease with mitral and aortic insufficiency and its impact to the Veteran's daily activities.   The heart examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria & Analysis

The Veteran has been assigned a 30 percent rating for valvular heart disease with mitral and aortic insufficiency, effective June 2010.  The Board assumes the Veteran is seeking the highest evaluation possible for valvular heart disease with mitral and aortic insufficiency.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A rating in excess of the currently assigned 30 percent evaluation for the service connected valvular heart disease would require more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7000.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the instant appeal, the Veteran underwent a VA heart examination in July 2010.  The Veteran complained of shortness of breath and fatigue, and that his condition was worsening.  Upon a review of the Veteran's cardiac history, no history of congestive heart failure, angina, dizziness or syncope existed.  Upon left ventricle testing, the Veteran's ejection fraction was above fifty percent and was reported between 55-60%.  The examiner diagnosed the Veteran with aortic and mitral valve insufficiency, and stated that the Veteran suffers from decreased mobility, lack of stamina, with weakness and fatigue.  The examiner also stated that the Veteran limited his work because of shortness of breath.  The Veteran related that he was employed fulltime as a pipefitter.

In August 2010 the Veteran had a cardiology consultation at the VA Medical Center in Omaha, Nebraska.  The Veteran complained of increased fatigue, shortness of breath, chest pain, and near syncope.  The physician estimated that the Veteran's ejection fraction was 50-55%.

In August 2010, the Veteran additionally sought private treatment at the Nebraska Heart Institute.  The Veteran stated that he reports having shortness of breath and dizzy spells.  The Veteran reported that he presently worked in construction and had shortness of breath with only minimal activity like walking around the house.

In January 2011 the Veteran underwent surgery which included a replacement of the aortic valve.  Upon discharge the Veteran was diagnosed with moderate aortic insufficiency.  A follow-up visit in January 2011, after the replacement surgery, shows that the Veteran denied chest pain, and that his shortness of breath and energy had improved significantly.  The Veteran reported that he is able to walk to the mailbox which is approximately a fifty foot walk.  In April 2011 the Veteran denied chest pain or palpitations, but noted that he still suffers from shortness of breath and fatigue.  The physician stated that the Veteran was improving well since the surgery, and the Veteran had a normal ejection fraction.

In February 2011 the Nebraska Heart Institute conducted an echocardiography report which showed that the Veteran's ejection fraction was 60%.  In April 2011 the Veteran's continued treatment with the Nebraska Heart Institute, showed that he did not suffer from chest pain or palpitations and still had shortness of breath and fatigue.  The physician stated that the Veteran was improving since his surgery in January, that his ejection fraction was normal, and that he has an appropriate gradient across his aortic valve.  In December 2011 the Veteran underwent an echocardiography report which showed that the Veteran's ejection fraction was 55-60%.

Records from the Veteran's doctor C.H.H. M.D indicate that the Veteran had regular care with his primary care physician.  The Veteran's medical record from August 2006 to August 2010 show that the Veteran's heart rhythm was monitored and that he took medication for his cholesterol.  Treatment notes from January 2011 show that the Veteran had surgery and that the Veteran was responding well, post-surgery.  In February 2011 the Veteran's ECHO report was reviewed which showed that the Veteran's ejection fraction was at 60%.  In April 2011, the Veteran's ejection fraction was deemed normal with appropriate gradient across the aortic valve.  

In December 2011, the Veteran underwent a VA heart examination.  The examiner reviewed the Veteran's cardiac and medical history.  The examiner found that the Veteran did not suffer from congestive heart failure, and did not suffer from congestive heart failure within a year of the examination.  The examiner reviewed and discussed the Veteran's heart surgery at the December 2011 examination.  A review of the Veteran's echocardiogram showed that the Veteran's ejection fraction was 55-60%.  The interview based METs test showed that the Veteran suffered from dyspnea, and that the examiner concluded that the Veteran's METS level was greater than five but less than seven.  The Veteran's METs level limitation was deemed to be caused by the Veteran's obesity as well as his cardiac conditions.  The examiner found that the Veteran's heart condition impact's the Veteran's ability to work, and that he was previously told by doctors that he should no longer continue working as a pipe fitter.  The Veteran reported an inability to carry the pipes at his job, and that he is retired.  The Veteran reported that he is able to do chores around the house and that he goes fishing.

In the October 2010 VA Form 9, the Veteran related that he is unable to take a shower or take a walk, and noted that his private physician stated that just one congestive heart failure would be enough to kill the Veteran.  After the Veteran's surgery in February 2012, the Veteran stated that he still has trouble similar to before his surgery.  The Veteran specifically stated he suffers from shortness of breath, that stairs are impossible, and that he has trouble carrying things.  At the Veteran's video conference hearing, the Veteran stated he is always tired, and that he has had to quit his job.  The Veteran stated that he suffered from coughing spells, with congestion and numbness that occasionally results in spitting up blood.  The Veteran specifically stated that he has trouble with steps at his home.

In assessing the Veteran's service-connected valvular heart disease with mitral and aortic insufficiency, the clinical data as discussed above do not reflect episodes of congestive heart failure, nor do they show that a workload less than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Left ventricular ejection fraction is shown to be as high as 60 percent and typically 55 percent, not the 30 to 50 percent required for a rating in excess of 30 percent under DC 7000.  While the Veteran complains of shortness of breath, fatigue, occasional dizziness, and difficulty climbing stairs, he also stated that he is capable of doing yard work and he fishes as a leisure activity.  Thus, the medical determination from the December 2011 VA examination of the Veteran's METs level is greater than five METs is corroborated by the Veteran's own statements regarding his workload and activity level.  Specific to the Veteran's contention that he has shortness of breath after climbing the stairs, it is important to note that the METs level of climbing a flight of stairs is in the range of greater than five but less than seven.  Thus, the Veteran's complaints of shortness of breath after walking a flight of stairs are contemplated by his current disability evaluation.  As such, the Board finds that the preponderance of the evidence is against the claim of an increased rating in excess of 30 percent for his service-connected valvular heart disease with mitral and aortic insufficiency.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board acknowledges that the Veteran believes that his valvular heart disease with mitral and aortic insufficiency is more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's specific contentions that he has trouble with stairs, has a history of shortness of breath, and has difficulty carrying items.  As provided by Layno v. Brown, 6 Vet. App. 465 (1994), lay testimony is competent to describe certain cardiovascular symptoms, such as dizziness, shortness of breath, and chest pain.  However, the Veteran's complaints and symptoms are contemplated by the disability rating currently assigned.  

In this case, the competent medical evidence offering detailed and specific findings such as the Veteran's ejection fraction and the determination of the Veteran's METs are the most probative evidence with regard to evaluating the Veteran's valvular heart disease with mitral and aortic insufficiency.  As the private and VA medical records show, the Veteran has consistently had an ejection fraction above 50% and it was determined by medical professionals that the Veteran has symptoms at a METs level between five and seven, and not between three and five METs.  The Board accepts the Veteran's statements with regard to the matter he is competent to address, but relies upon the competent medical evidence regarding the Veteran's ejection fraction and METs determination. The lay testimony has been considered together with the probative medical evidence in evaluating the severity of the pertinent disability symptoms. The weight of the evidence is against a finding that an increased rating is warranted for valvular heart disease with mitral and aortic insufficiency.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected valvular heart disease with mitral and aortic insufficiency.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of shortness of breath, fatigue, dizziness, the inability to carry objects, and trouble walking up steps are adequately contemplated by the rating criteria under Diagnostic Code 7000, with specific METs guidelines for those symptoms.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's valvular heart disease with mitral and aortic insufficiency presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.
 
The Board also recognizes that the Veteran and the record refer to the impact of the service-connected heart disability on the Veteran's occupational functioning.  These questions will be addressed in context with the discussion of the inferred claim for TDIU addressed in the remand section below.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

ORDER

Entitlement to an increased rating in excess of 30 percent for valvular heart disease with mitral and aortic insufficiency is denied.




REMAND

In a January 2012 rating decision, the RO granted secondary service connection for an ascending aortic aneurysm, and assigned a 100 percent scheduler rating from July 30, 2010, and assigned a zero percent (non-compensable) rating from December 15, 2011, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7110.  The Veteran submitted argument in February 2012, stating that "his aneurysm was worse than the VA diagnosis", and that the "[rating] decision is contrary in each paragraph."  The Veteran additionally stated that he "still [has] trouble like [he] did before surgery" and that he cannot go back to work.  Thus, the Board construes the Veteran's statements to be a Notice of Disagreement, contesting the non-compensable rating assigned for the service-connected ascending aortic aneurysm from December 15, 2011.  38 C.F.R. §§ 20.201 and 20.300.  Under these particular circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, a remand is warranted.

Also, the Veteran has raised the issue of a TDIU rating due to the service-connected valvular heart disease with mitral and aortic insufficiency and ascending aortic aneurysm.  (See VA Examination Report, dated December 2011; Transcript of Video Conference Hearing, dated April 2012).  In Rice v. Shinseki, the Court held that when entitlement to a TDIU rating is raised during the adjudicatory process of the underlying disability (or disabilities) for an initial or an increased rating, it is a part of the claim for benefits for that underlying disability (or disabilities).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  In this function, the Board may infer a claim for a TDIU due exclusively to the service-connected cardiovascular disabilities, because they are the underlying disabilities at issue during the adjudicatory process.  Id.

The Veteran's only service-connected disabilities are valvular heart disease with mitral and aortic insufficiency which is rated 30 percent disabling (as discussed in the decision above), and an ascending aortic aneurysm which is currently rated non-compensable.  At present, the combined rating for the Veteran's service-connected cardiovascular disabilities is 30 percent.  38 C.F.R. § 4.25.  The Veteran does not meet the scheduler requirement under 38 C.F.R. § 4.16(b).  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that Agency of Original Jurisdiction (AOJ) should address the matter of extra-schedular consideration, per 38 C.F.R. § 4.16(a), as a component of the claims for an increased rating for valvular heart disease with mitral and aortic insufficiency, and for an initial compensable rating for an ascending aortic aneurysm, in the first instance, to avoid any prejudice to the Veteran.

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran has alleged he is unable to work, and that the Veteran was told by physicians he should no longer work as a pipefitter.  In TDIU rating claims, the Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect an appellant's service connected disabilities have on his (or her) ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  As a component of the claims for an increased rating for valvular heart disease with mitral and aortic insufficiency and for an initial compensable rating for an ascending aortic aneurysm, provide the Veteran notice of the requirements for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), and permit the Veteran the full opportunity to supplement the record.  Any additional development should be undertaken if is deemed to be warranted.

2.  Contact the Veteran and ask that he provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his cardiovascular disabilities dated since December 2011.  After securing the necessary authorizations, obtain any records properly identified by the Veteran, which are not already of record, to specifically include VA treatment records from all VA treating facilities pertaining to any treatment the Veteran received for his cardiovascular disabilities dated since December 2011.  All efforts to procure the records should be fully documented.  If the records cannot be obtained, a notation to this effect should be annotated in the claims file.  The Veteran is to be notified of the inability to obtain any of the records in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for TDIU.  The RO should then assist the Veteran in obtaining any additional evidence properly identified following the current procedures set forth in 38 C.F.R. § 3.159.

4.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

5.  After completing the above development, to the extent possible, schedule the Veteran for a VA examination by an appropriate examiner for an opinion as to the current nature and extent of his service-connected ascending aortic aneurysm.  The examiner should identify all present manifestations of this separate and distinct service-connected disability and should specifically address whether the Veteran's ascending aortic aneurysm; (1) precludes exertion; (2) is five centimeters or larger in diameter; (3) is symptomatic; or (4) has required an indefinite period hospital admission dated since January 2011 for correction (including any type of graft insertion).

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected cardiovascular disabilities (i.e., valvular heart disease with mitral and aortic insufficiency and an ascending aortic aneurysm) either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should specifically address what type of duties the Veteran would be capable of performing in light of his service-connected cardiovascular disabilities and what duties he would not be able to perform.  The examiner must review the claims file and should note that review in the report.  The examiner should take a history of the Veteran's educational and employment background. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran. The rationale for any opinion offered should be provided.

6.  Thereafter, review the claims file to ensure that all of the foregoing development is completed, to the extent possible.  Again review the issue of entitlement to an initial compensable rating for an ascending aortic aneurysm from December 15, 2011.  Also, adjudicate the issue of a TDIU rating due to the service-connected valvular heart disease with mitral and aorta insufficiency and ascending aortic aneurysm, to include consideration of whether the requirements for referral to the Director and Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).

7.  If the determinations remain adverse to the Veteran, the Veteran should be furnished a Statement of the Case addressing the issue of entitlement to a compensable rating for an ascending aortic aneurysm from December 15, 2011.  If, and only if, a timely substantive appeal is received, then this issue should be returned to the Board, if otherwise in order.

8.  If a timely substantive appeal is received addressing the issue of entitlement to an initial compensable rating for an ascending aortic aneurysm from December 15, 2011; and, if the determination addressing the issue of a TDIU rating remains adverse to the Veteran, then the Veteran should be furnished a supplemental statement of the case addressing the issue of entitlement to a TDIU rating due to the service-connected cardiovascular disabilities.  If a timely substantive appeal is not received addressing the issue of entitlement to an initial compensable rating for an ascending aortic aneurysm from December 15, 2011, then the Veteran should be furnished a supplemental statement of the case addressing the issue of a TDIU rating due exclusively to the service-connected valvular heart disease with mitral and aortic insufficiency.  In either event, the Veteran and representative should be provided the requisite time period to respond before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


